 
Exhibit 10.3
 
AMENDED AND RESTATED SHAREHOLDER AGREEMENT
 
 
by and between
 
 
MORGAN STANLEY
 
 
and
 
 
MSCI INC.
 
 
Dated as of July 21, 2008
 



--------------------------------------------------------------------------------


 

   
ARTICLE 1
Definitions
         
Section 1.01.
 
Definitions
1
Section 1.02.
 
Internal References
6
           
ARTICLE 2
Option
         
Section 2.01
 
Class B Common Stock Option
6
Section 2.02
 
Notice
6
Section 2.03
 
Option Exercise And Payment
6
Section 2.04.
 
Termination Of Option
7
           
ARTICLE 3
Registration Rights
         
Section 3.01.
 
Demand Registration - Registrable Securities
7
Section 3.02.
 
Piggyback Registration
9
Section 3.03.  
  Expenses
10
Section 3.04.
 
Registration And Qualification
11
Section 3.05.
 
Conversion Of Other Securities, Etc
13
Section 3.06.
 
Underwriting; Due Diligence
13
Section 3.07
 
Indemnification And Contribution
14
Section 3.08
 
Rule 144 And Form S-3
18
Section 3.09.
 
Transfer Of Registration Rights
19
Section 3.10.
 
Holdback Agreement
19
Section 3.11.
 
Agency Prospectus
19
           
ARTICLE 4
Certain Covenants And Agreements
         
Section 4.01.
 
No Violations
20
Section 4.02
 
Additional Undertakings
20
Section 4.03
 
Composition Of The Board
20
           
ARTICLE 5
Miscellaneous
         
Section 5.01.
 
Indemnification
21
Section 5.02
 
Subsidiaries
21
Section 5.03.
 
Amendments
21
Section 5.04.
 
Term
22
Section 5.05.
 
Severability
22
Section 5.06.
 
Notices
22

 

--------------------------------------------------------------------------------


 
Section 5.07.
 
Further Assurances
22
Section 5.08.
 
Counterparts
23
Section 5.09.
 
Governing Law
23
Section 5.10.
 
Jurisdiction
23
Section 5.11.
 
Entire Agreement
23
Section 5.12.
 
Successors
23
Section 5.13.
 
Specific Performance
23

 
 
2

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED SHAREHOLDER AGREEMENT
 
THIS SHAREHOLDER AGREEMENT (“Agreement”) is entered into as of July 21, 2008 by
and between MSCI Inc., a Delaware corporation (“MSCI”), and Morgan Stanley, a
Delaware corporation (“Morgan Stanley”) and amends and restates the Shareholders
Agreement dated as of November 20, 2007 between the parties.
 
RECITALS
 
WHEREAS, Morgan Stanley beneficially owns all of the issued and outstanding MSCI
Class B Common Stock, par value $0.01 per share (“Class B Common Stock”), and
Morgan Stanley holds a majority of the total voting power of the outstanding
common stock of MSCI; and
 
WHEREAS, the parties desire to enter into this Agreement to set forth their
agreement regarding (i) Morgan Stanley’s rights to purchase additional shares of
Class B Common Stock upon any issuance of capital stock of MSCI to any person in
order to allow Morgan Stanley to prevent a Morgan Stanley Vote Ownership
Reduction, (ii) Morgan Stanley’s right to designate representatives to the Board
of Directors of MSCI, (iii) certain registration rights with respect to Class B
Common Stock (and any other securities issued in respect thereof or in exchange
therefor) and (iv) certain representations, warranties, covenants and agreements
applicable to MSCI so long as it is a subsidiary of Morgan Stanley.
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Morgan Stanley and MSCI, for themselves, their
successors and assigns, hereby agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions.  As used in this Agreement, the following terms will
have the following meanings, applicable both to the singular and the plural
forms of the terms described:
 
“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to vote a majority of
the securities having voting power for the election of directors (or other
Persons acting in
 

--------------------------------------------------------------------------------


 
similar capacities) of such Person or otherwise to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
 
“Agreement” has the meaning ascribed thereto in the preamble hereto, as such
agreement may be amended and supplemented from time to time in accordance with
its terms.
 
“Applicable Stock” means at any time the MSCI Stock owned by the Morgan Stanley
Entities.
 
“Blackout Period” has the meaning ascribed thereto in Section 3.01(a)(iv).
 
“Class A Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.
 
“Class B Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.
 
“Class B Common Stock Option” has the meaning ascribed thereto in Section 2.01.
 
“Class B Common Stock Issuance Notice” has the meaning ascribed thereto in
Section 2.02.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Damages” has the meaning ascribed thereto in Section 3.07.
 
“Demand Holder” has the meaning ascribed thereto in Section 3.01(a).
 
“Demand Piggyback” has the meaning ascribed thereto in Section 3.02(c).
 
“Demand Registration” has the meaning ascribed thereto in Section 3.01(a).
 
“e-mail” has the meaning ascribed thereto in Section 5.06.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.
 
“Holder” means Morgan Stanley and any Transferee.
 
“Indemnified Party” has the meaning ascribed thereto in Section 3.07(c).
 
2

--------------------------------------------------------------------------------


 
“Indemnifying Party” has the meaning ascribed thereto in Section 3.07(c).
 
“Issuance Event” has the meaning ascribed thereto in Section 2.02.
 
“Issuance Event Date” has the meaning ascribed thereto in Section 2.02.
 
“Issuance Notice” has the meaning ascribed thereto in Section 2.02.
 
“Market Price” of any shares of Class A Common Stock on any date means (i) the
average of the last sale price of such shares on each of the five trading days
immediately preceding such date on the New York Stock Exchange or, if such
shares are not quoted thereon, on the principal national securities exchange on
which such shares are traded or (ii) if such sale prices are unavailable or such
shares are not so traded, the value of such shares on such date determined in
accordance with agreed-upon procedures reasonably satisfactory to MSCI and
Morgan Stanley.
 
“Maximum Offering Size” means the largest number of shares that can be sold in
an offering of Registrable Securities without having an adverse effect on such
offering, including the price at which such Registrable Securities can be sold,
as determined by a nationally recognized investment banking firm selected, in
the case of a Demand Registration, by a Demand Holder and reasonably acceptable
to MSCI and, in the case of a Piggyback Registration, selected by MSCI.  In the
case of an underwritten offering, such investment banking firm shall also serve
as the lead underwriter or managing underwriter.
 
“Morgan Stanley” has the meaning ascribed thereto in the preamble hereto.
 
“Morgan Stanley Entities” means Morgan Stanley and its Subsidiaries (excluding
MSCI Entities) and “Morgan Stanley Entity” means any of the Morgan Stanley
Entities.
 
“Morgan Stanley Vote Ownership Reduction” means any decrease at any time in the
Vote Ownership Percentage of Morgan Stanley to less than 50.1%.
 
“MSCI” has the meaning ascribed thereto in the preamble hereto.
 
“MSCI Entities” means MSCI and its Subsidiaries and “MSCI Entity” shall mean any
of the MSCI Entities.
 
“MSCI Piggyback” has the meaning ascribed thereto in Section 3.02(b).
 
“MSCI Stock” means the Class A Common Stock, the Class B Common Stock and any
other security of MSCI treated as stock for purposes of Sections 355 and 1504 of
the Code.
 
3

--------------------------------------------------------------------------------


 
“Other Holders” has the meaning ascribed thereto in Section 3.02(b).
 
“Other Securities” has the meaning ascribed thereto in Section 3.02.
 
 “Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, government (and any
department or agency thereof) or other entity.
 
“Piggyback Registration” has the meaning ascribed thereto in Section 3.02.
 
“Registrable Securities” means Class B Common Stock and any stock or other
securities into which or for which such Class B Common Stock may hereafter be
changed, converted or exchanged and any other shares or securities issued to
Holders of such Class B Common Stock (or such shares or other securities into
which or for which such shares are so changed, converted or exchanged) upon any
reclassification, share combination, share subdivision, share dividend, share
exchange, merger, consolidation or similar transaction or event.  As to any
particular Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale by the Holder thereof shall have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) they shall have been sold to the public
in accordance with Rule 144, (iii) they shall have been otherwise transferred,
new certificates for them not bearing a legend restricting further transfer
shall have been delivered by MSCI and subsequent disposition of them shall not
require registration or qualification of them under the Securities Act or any
state securities or blue sky law then in effect or (iv) they shall have ceased
to be outstanding.
 
“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article 3, including,
without limitation, (i) the fees, disbursements and expenses of MSCI’s counsel
and accountants and the reasonable fees and expenses of one counsel selected by
the Holders; (ii) all expenses, including filing fees, in connection with the
preparation, printing and filing of the registration statement, any preliminary
prospectus or final prospectus, any other offering document and amendments and
supplements thereto and the mailing and delivering of copies thereof to any
underwriters and dealers; (iii) the cost of printing or producing any agreements
among underwriters, underwriting agreements, and blue sky or legal investment
memoranda, any selling agreements and any other documents in connection with the
offering, sale or delivery of the securities to be disposed of; (iv) all
expenses in connection with the qualification of the securities to be disposed
of for offering and sale under state securities laws, including the fees and
disbursements of counsel for the underwriters or the Holders of securities in
connection with such qualification and in connection with any blue sky and legal
investment services; (v) the filing fees incident to securing any required
review by the National Association of Securities Dealers, Inc. of the terms of
the sale of the
 
4

--------------------------------------------------------------------------------


 
securities to be disposed of; (vi) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering; (vii) all security engraving and security
printing expenses; (viii) all fees and expenses payable in connection with the
listing of the securities on any securities exchange or automated interdealer
quotation system or the rating of such securities; (ix) any other fees and
disbursements of underwriters customarily paid by the issuers of securities, but
excluding underwriting discounts and commissions and transfer taxes, if any; and
(x) other reasonable out-of-pocket expenses of Holders other than legal fees and
expenses referred to in clause (i) above; provided, that, the internal
administrative costs of each Holder and MSCI shall not be considered
“Registration Expenses”.
 
 “Rule 144” means Rule 144 (or any successor rule to similar effect) promulgated
under the Securities Act.
 
“Rule 415 Offering” means an offering on a delayed or continuous basis pursuant
to Rule 415 (or any successor rule to similar effect) promulgated under the
Securities Act.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.
 
“Selling Holder” has the meaning ascribed thereto in Section 3.04(e).
 
“Subsidiary” means, as to any Person, any corporation, association, partnership,
joint venture or other business entity of which more than 50% of the voting
capital stock or other voting ownership interests is owned or controlled
directly or indirectly by such Person or by one or more of the Subsidiaries of
such Person or by a combination thereof.
 
“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, withholding on amounts paid to
or by any Person), together with any interest, penalty, addition to tax or
additional amount imposed by any governmental authority responsible for the
imposition of any such tax (domestic or foreign), and any liability for any of
the foregoing as transferee.
 
“Transferee” has the meaning ascribed thereto in Section 3.09.
 
“Vote Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the next lowest thousandth of a percent, whose
numerator is the aggregate voting power (as determined under Section 355 of the
Code) of the Applicable Stock and whose denominator is the aggregate voting
power (as determined under Section 355 of the Code) of the then outstanding
shares of MSCI Stock.
 
5

--------------------------------------------------------------------------------


 
Section 1.02.  Internal References.  Unless the context indicates otherwise,
references to Articles, Sections and paragraphs shall refer to the corresponding
articles, sections and paragraphs in this Agreement, and references to the
parties shall mean the parties to this Agreement.
 
ARTICLE 2
Option
 
Section 2.01.  Class B Common Stock Option.  MSCI hereby grants to Morgan
Stanley, on the terms and conditions set forth herein, a continuing right (the
“Class B Common Stock Option”) to purchase from MSCI, at the times set forth
herein, such number of shares of Class B Common Stock as is necessary to allow
Morgan Stanley Entities to prevent a Morgan Stanley Vote Ownership
Reduction.  The Class B Common Stock Option shall be assignable, in whole or in
part and from time to time, by Morgan Stanley to any Morgan Stanley Entity.  The
exercise price for the shares of Class B Common Stock purchased pursuant to the
Class B Common Stock Option shall be the Market Price of the Class A Common
Stock as of the date of first delivery of notice of exercise of the Class B
Common Stock Option by Morgan Stanley (or its permitted assignee hereunder) to
MSCI.
 
Section 2.02.  Notice.  At least 20 business days prior to (xi) any issuance of
any shares of MSCI Stock and (xii) each date on which an event could occur that,
in the absence of an exercise of the Class B Common Stock Option, would result
in a reduction in the Vote Ownership Percentage, MSCI will notify Morgan Stanley
in writing (an “Issuance Notice”) of any plans it has to issue such shares or
the date on which such event could first occur.  Each Issuance Notice must
specify the date on which MSCI intends to issue such additional shares or on
which such event could first occur (such issuance or event being referred to
herein as an “Issuance Event” and the date of such issuance or event as an
“Issuance Event Date”), the number of shares MSCI intends to issue or may issue
and the other terms and conditions of such Issuance Event.
 
Section 2.03.  Option Exercise And Payment.  The Class B Common Stock Option may
be exercised by Morgan Stanley (or any Morgan Stanley Entity to which all or any
part of the Class B Common Stock Option has been assigned) only for such number
of shares as are necessary to prevent a Morgan Stanley Vote Ownership
Reduction.  The Class B Common Stock Option may be exercised (to the extent then
exercisable in accordance with its terms) at any time after receipt of an
applicable Issuance Notice and prior to the applicable Issuance Event Date by
the delivery to MSCI of a written notice to such effect specifying (i) the
number of shares of Class B Common Stock to be purchased by Morgan Stanley, or
any Morgan Stanley Entity, and (ii) a calculation of the exercise price for such
shares.  Upon any such exercise of the Class B Common Stock Option, MSCI will,
immediately prior to the issuance or event in connection with an Issuance
 
6

--------------------------------------------------------------------------------


 
Event, deliver to Morgan Stanley (or any Morgan Stanley Entity designated by
Morgan Stanley), against payment therefor, certificates (issued in the name of
Morgan Stanley or its permitted assignee hereunder, or as directed by Morgan
Stanley) representing the shares of Class B Common Stock (as the case may be)
being purchased upon such exercise.  Payment for such shares shall be made by
wire transfer or intrabank transfer to such account as shall be specified by
MSCI, for the full purchase price for such shares.
 
Section 2.04.  Termination Of Option.  The Class B Common Stock Option shall
terminate upon the occurrence of a Morgan Stanley Vote Ownership Reduction,
other than a Morgan Stanley Vote Ownership Reduction resulting from any Issuance
Event in violation of this Agreement.  Such Option, or any portion thereof
assigned to any Morgan Stanley Entity other than Morgan Stanley, also shall
terminate in the event that the Person to whom such Option, or such portion
thereof has been transferred, ceases to be a Morgan Stanley Entity for any
reason whatsoever.
 
ARTICLE 3
Registration Rights
 
Section 3.01.  Demand Registration - Registrable Securities. (a) Upon written
notice provided at any time from any Holder of Registrable Securities requesting
that MSCI effect the registration under the Securities Act of any or all of the
Registrable Securities held by such Holder (a “Demand Holder”), which notice
shall specify the intended method or methods of disposition of such Registrable
Securities, MSCI shall use its reasonable best efforts to effect the
registration under the Securities Act and applicable state securities laws of
such Registrable Securities for disposition in accordance with the intended
method or methods of disposition stated in such request (including in a Rule 415
Offering, if MSCI is then eligible to register such Registrable Securities on
Form S-3 (or a successor form) for such offering) (a “Demand Registration”);
provided, that:
 
(i)       the Holders of Registrable Securities may collectively exercise their
rights to a Demand Registration on not more than five occasions;
 
(ii)      the Holders of Registrable Securities shall not, without MSCI’s
consent, exercise their rights to a Demand Registration within the six-month
period following any registration and sale of Registrable Securities effected
pursuant to a prior exercise of rights to a Demand Registration; provided that
this clause (ii) shall not be applicable to any Demand Registration requested by
Morgan Stanley within six-months of the date hereof;
 
7

--------------------------------------------------------------------------------


 
(iii)     the rights to effect a Demand Registration shall terminate on the
tenth anniversary of the date of this Agreement; and
 
(iv)      if the board of directors of MSCI determines in good faith that a
Demand Registration (A) would materially impede, delay, interfere with or
otherwise materially adversely affect any pending financing, registration of
securities by MSCI in a primary offering for its own account, acquisition,
corporate reorganization or other significant transaction involving MSCI or (B)
would require disclosure of non-public material information that MSCI has a bona
fide business purpose for preserving as confidential, MSCI shall be entitled to
defer the filing or effectiveness of a registration statement, or to suspend the
use of an effective registration statement, for the shortest period of time
reasonably required (each such period, a “Blackout Period”); provided, that,
MSCI shall not be entitled to invoke Blackout Periods for more than an aggregate
of sixty (60) days in any 12-month period.  MSCI shall notify each Holder of the
expiration or earlier termination of a Blackout Period and, as soon as
reasonably practicable after such expiration or termination, shall amend or
supplement any effective registration statement to the extent necessary to
permit the Holders to resume the use thereof in connection with the offer and
sale of their Registrable Securities in accordance with applicable law.
 
(b)        Notwithstanding any other provision of this Agreement to the
contrary, a Demand Registration shall not be deemed to have been effected if no
Registrable Securities are sold under the registration statement (and,
therefore, not requested for purposes of paragraph (a) above).
 
(c)        In the event that a Demand Registration shall involve, in whole or in
part, an underwritten offering, the Demand Holder shall have the right to
designate an underwriter or underwriters as the lead or managing underwriters of
such underwritten offering reasonably acceptable to MSCI (and MSCI hereby
acknowledges that Morgan Stanley & Co. Incorporated is reasonably acceptable)
and, in connection with each Demand Registration, the Demand Holder may select
one counsel to represent all Holders participating in such offering.
 
(d)        MSCI shall have the right to cause the registration of additional
equity securities for sale for the account of any Person (including, without
limitation, MSCI and any existing or former directors, officers or employees of
the MSCI Entities) in any Demand Registration; provided, that, if the Demand
Holder is advised in writing (with a copy to MSCI) that the inclusion of such
additional equity securities in such registration would be likely to exceed the
Maximum Offering Size, the registration of such additional equity securities or
part thereof shall not be permitted.
 
8

--------------------------------------------------------------------------------


 
(e)        The Demand Holder may require that any such additional equity
securities described in Section 3.01(d) be included on the same conditions as
the Registrable Securities of the Demand Holder to be included therein.
 
(f)        If the Demand Holder believes that the aggregate number of
Registrable Securities requested to be included in a Demand Registration would
be likely to exceed the Maximum Offering Size, the Demand Holder may request a
determination of the Maximum Offering Size.  In the event that the Maximum
Offering Size is determined to be less than the aggregate number of Registrable
Securities requested to be included in such offering, the number of Registrable
Securities to be included in the registration statement shall be reduced to the
Maximum Offering Size and the number of Registrable Securities in excess of the
amount requested by the Demand Holder, if any, shall be allocated pro rata among
the other Holders requesting to be included in such offering on the basis of the
relative number of Registrable Securities then held by each such Holder;
provided, that, any number in excess of a Holder’s request may be reallocated
among the remaining requesting Holders in a like manner.
 
Section 3.02.  Piggyback Registration.  In the event that MSCI at any time
proposes to register any of its Common Stock, any other of its equity securities
or securities convertible into or exchangeable for its equity securities
(collectively, including Common Stock, “Other Securities”) under the Securities
Act, whether or not for sale for its own account, in a manner that would permit
registration of Registrable Securities for sale for cash to the public under the
Securities Act, it shall at each such time give, at least 30 days prior to the
anticipated filing date of the registration statement relating to such
registration, written notice to each Holder of Registrable Securities of its
intention to do so and of the rights of such Holder under this Section
3.02.  Subject to the terms and conditions hereof, such notice shall offer each
such Holder the opportunity to include in such registration statement such
number of Registrable Securities as such Holder may request (a “Piggyback
Registration”).  Upon the written request of any such Holder made within 15 days
after the receipt of MSCI’s notice (which request shall specify the number of
Registrable Securities intended to be disposed of and the intended method of
disposition thereof), MSCI shall use its reasonable best efforts to effect, in
connection with the registration of the Other Securities, the registration under
the Securities Act of all Registrable Securities which MSCI has been so
requested to register, to the extent required to permit the Piggyback
Registration; provided, that:
 
(a)        if, at any time after giving such written notice of its intention to
register any Other Securities and prior to the effective date of the
registration statement filed in connection with such registration, MSCI shall
determine for any reason not to register the Other Securities, MSCI may, at its
election, give written notice of such determination to such Holders and
thereupon MSCI shall be relieved of its obligation to register such Registrable
Securities in connection with the registration of such Other Securities;
provided, that, such determination by
 
9

--------------------------------------------------------------------------------


 
MSCI shall not prejudice the rights of the Holders of Registrable Securities to
immediately request a Demand Registration in accordance with Section 3.01;
 
(b)        if the registration referred to in the first sentence of this Section
3.02 is to be an underwritten registration on behalf of MSCI (an “MSCI
Piggyback”) and MSCI is advised in writing that the inclusion of all or a part
of such Registrable Securities in such registration would be likely to exceed
the Maximum Offering Size, MSCI shall include in such registration: (i) first,
all Other Securities MSCI proposes to sell for its own account and (ii) second,
the number of securities (including Registrable Securities) that such
underwriters advise can be so sold without adversely affecting such offering,
allocated pro rata among the holders, other than MSCI, of Other Securities (the
“Other Holders”) and the Holders of Registrable Securities on the basis of the
number of securities requested in accordance with this Section 3.02 to be
included therein by each Other Holder and each Holder of Registrable Securities;
provided, that, in the event that the Maximum Offering Size is less than all of
such Registrable Securities requested to be included in such offering, any
Morgan Stanley Entity may withdraw its request for a Piggyback Registration and
90 days subsequent to the effective date of the registration statement for the
registration of such Other Securities request a Demand Registration in
accordance with Section 3.01;
 
(c)        if the registration referred to in the first sentence of this Section
3.02 is to be an underwritten secondary registration on behalf of Other Holders
(a “Demand Piggyback”) and MSCI is advised in writing that the inclusion of such
additional securities in such registration would be likely to exceed the Maximum
Offering Size, MSCI shall include in such registration the number of additional
securities (including Registrable Securities) that such underwriters advise can
be so sold without adversely affecting such offering, allocated pro rata among
the Other Holders and the Holders of Registrable Securities on the basis of the
number of securities (including Registrable Securities) requested in accordance
with this Section 3.02 to be included therein by each Other Holder and each
Holder of Registrable Securities; provided, that, in the event that the Maximum
Offering Size is less than all of such Registrable Securities requested to be
included in such offering, any Morgan Stanley Entity may withdraw its request
for a Piggyback Registration and 90 days subsequent to the effective date of the
registration statement for the registration of such Other Securities request a
Demand Registration in accordance with Section 3.01;
 
(d)        MSCI shall not be required to effect a Piggyback Registration
incidental to the registration of any of its securities in connection with
mergers, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock option or other executive or employee benefit or
compensation plans;
 
(e)        no registration of Registrable Securities effected under this Section
3.02 shall relieve MSCI of its obligation to effect a Demand Registration; and
 
10

--------------------------------------------------------------------------------


 
(f)        the right to effect a Piggyback Registration shall terminate on the
tenth anniversary of this Agreement.
 
Section 3.03.  Expenses.  (a) In the case of a Demand Registration,
 
(i)      MSCI shall pay all Registration Expenses until and including the second
occasion upon which a request for a Demand Registration shall have resulted in
the sale of Registrable Securities under a registration statement; and
 
(ii)      the requesting Holders shall pay all Registration Expenses arising in
connection with any request for a Demand Registration thereafter.
 
(b)        In the case of a Demand Piggyback, each Holder of Registrable
Securities exercising its rights to effect a Piggyback Registration shall be
responsible for a pro rata portion of the Registration Expenses, based on the
number of Registrable Securities included therein by such Holder in proportion
to the total number of securities included in such registration.
 
(c)        In the case of an MSCI Piggyback, MSCI shall pay all Registration
Expenses.
 
Section 3.04.  Registration And Qualification.  If and whenever MSCI is required
to effect a Demand Registration or a Piggyback Registration, MSCI shall as
promptly as practicable:
 
(a)        prepare, file and use its reasonable best efforts to cause to become
effective a registration statement under the Securities Act relating to the
Registrable Securities to be offered;
 
(b)        prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities until the earlier of (i) such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition set forth in such registration statement and (ii) the
expiration of the 90-day period after such registration statement becomes
effective; provided, that, such 90-day period shall be extended for such number
of days that equals the number of days elapsing from (x) the date the written
notice contemplated by paragraph (f) below is given by MSCI to (y) the date on
which MSCI delivers to the Holders of Registrable Securities the supplement or
amendment contemplated by paragraph (f) below;
 
(c)        furnish to the Holders of Registrable Securities and to any
underwriter of such Registrable Securities such number of conformed copies of
 
11

--------------------------------------------------------------------------------


 
such registration statement and of each such amendment and supplement thereto
(in each case including all exhibits), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the requirements of the
Securities Act, such documents incorporated by reference in such registration
statement or prospectus, and such other documents, as the Holders of Registrable
Securities or such underwriter may reasonably request, and a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other governmental agency or self-regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) relating to
such offering;
 
(d)        use its reasonable best efforts to register or qualify all
Registrable Securities covered by such registration statement under the
securities or blue sky laws of such jurisdictions as the Holders of such
Registrable Securities or any underwriter to such Registrable Securities shall
request, and use its reasonable best efforts to obtain all appropriate
registrations, permits and consents in connection therewith, and do any and all
other acts and things which may be necessary or advisable to enable the Holders
of Registrable Securities or any such underwriter to consummate the disposition
in such jurisdictions of its Registrable Securities covered by such registration
statement; provided, that, MSCI shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any such
jurisdiction wherein it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(e)        (i) use its reasonable best efforts to furnish to each Holder of
Registrable Securities included in such registration (each, a “Selling Holder”)
and to any underwriter of such Registrable Securities an opinion of counsel for
MSCI addressed to each Selling Holder and dated the date of the closing under
the underwriting agreement (if any) (or if such offering is not underwritten,
dated the effective date of the registration statement), and (i) use its
reasonable best efforts to furnish to each Selling Holder a “cold comfort”
letter addressed to each Selling Holder and signed by the independent public
accountants who have audited the financial statements of MSCI included in such
registration statement, in each such case covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein) as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to underwriters in underwritten public offerings
of securities and such other matters as the Selling Holders may reasonably
request and, in the case of such accountants’ letter, with respect to events
subsequent to the date of such financial statements;
 
(f)        as promptly as practicable, notify the Selling Holders in writing (i)
at any time when a prospectus relating to a registration pursuant to a Demand
Registration or Piggyback Registration is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an
 
12

--------------------------------------------------------------------------------


 
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, and (ii) of any
request by the SEC or any other regulatory body or other body having
jurisdiction for any amendment of or supplement to any registration statement or
other document relating to such offering, and in either such case, at the
request of the Selling Holders prepare and furnish to the Selling Holders a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading;
 
(g)        if reasonably requested by the lead or managing underwriters, use its
reasonable best efforts to list all such Registrable Securities covered by such
registration on each securities exchange on which the Class A Common Stock of
MSCI is then listed;
 
(h)        to the extent reasonably requested by the lead or managing
underwriters, send appropriate officers of MSCI to attend any “road shows”
scheduled in connection with any such registration, with all out-of-pocket costs
and expense incurred by MSCI or such officers in connection with such attendance
to be paid by MSCI; and
 
(i)        so long as the board of directors of MSCI shall not have provided by
resolution or resolutions that all or some of all classes or series of the stock
of MSCI shall be represented by uncertificated shares, furnish for delivery in
connection with the closing of any offering of Registrable Securities pursuant
to a Demand Registration or Piggyback Registration unlegended certificates
representing ownership of the Registrable Securities being sold in such
denominations as shall be requested by the Selling Holders or the underwriters.
 
Section 3.05.  Conversion Of Other Securities, Etc.  Subject to any limitations
in Section 3.09, in the event that any Holder offers any options, rights,
warrants or other securities issued by it or any other Person that are offered
with, convertible into or exercisable or exchangeable for any Registrable
Securities, the Registrable Securities underlying such options, rights, warrants
or other securities shall continue to be eligible for Demand Registration or
Piggyback Registration.
 
Section 3.06.  Underwriting; Due Diligence. (a) If requested by the underwriters
for any underwritten offering of Registrable Securities pursuant to a Demand
Registration or Piggyback Registration, MSCI shall enter into an underwriting
agreement with such underwriters for such offering, which agreement will contain
such representations and warranties by MSCI and such other terms and provisions
as are customarily contained in underwriting agreements with respect to
secondary distributions, including, without limitation,
 
13

--------------------------------------------------------------------------------


 
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 3.07, and agreements as to the provision of
opinions of counsel and accountants’ letters to the effect and to the extent
provided in Section 3.04(e).  The Selling Holders on whose behalf the
Registrable Securities are to be distributed by such underwriters shall be
parties to any such underwriting agreement and the representations and
warranties by, and the other agreements on the part of, MSCI to and for the
benefit of such underwriters, shall also be made to and for the benefit of such
Selling Holders.  Such underwriting agreement shall also contain such
representations and warranties by such Selling Holders and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions, including, without limitation, indemnification and
contribution provisions substantially to the effect and to the extent provided
in Section 3.07.
 
(b)        In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this Article 3, MSCI shall give the Holders of such Registrable Securities
and the underwriters, if any, and their respective counsel and accountants, such
reasonable and customary access to its books and records and such opportunities
to discuss the business of MSCI with its officers and the independent public
accountants who have certified the financial statements of MSCI as shall be
necessary, in the opinion of such Holders and such underwriters or their
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act; provided, that, such Holders and the underwriters and their
respective counsel and accountants shall use their reasonable best efforts to
coordinate any such investigation of the books and records of MSCI and any such
discussions with MSCI’s officers and accountants so that all such investigations
occur at the same time and all such discussions occur at the same time.
 
Section 3.07.  Indemnification And Contribution.  (a) In the case of each
offering of Registrable Securities made pursuant to this Article 3, MSCI agrees
to indemnify and hold harmless, to the extent permitted by law, each Selling
Holder, each underwriter of Registrable Securities so offered and each Person,
if any, who controls any of the foregoing Persons within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act and the officers,
directors, affiliates, employees and agents of each of the foregoing, against
any and all losses, liabilities, costs (including reasonable expenses of
investigation and reasonable attorney’s fees and expenses), claims and damages,
joint or several, to which they or any of them may become subject, under the
Securities Act or otherwise, including any amount paid in settlement of any
litigation commenced or threatened (“Damages”), insofar as such Damages (or
actions or proceedings in respect thereof, whether or not such indemnified
Person is a party thereto) arise out of or are based upon any untrue statement
by MSCI or alleged untrue statement by MSCI of a material fact contained in the
registration statement (or in any preliminary or final prospectus included
therein) or in any offering memorandum or other offering document relating to
the offering and sale
 
14

--------------------------------------------------------------------------------


 
of such Registrable Securities prepared by MSCI or at its direction, or any
amendment thereof or supplement thereto, or in any document incorporated by
reference therein, or any omission by MSCI or alleged omission by MSCI to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, that, MSCI shall not be liable to
any Person in any such case to the extent that any such Damages arise out of or
relates to any untrue statement or alleged untrue statement, or any omission, if
such statement or omission shall have been made in reliance upon and in
conformity with information relating to a Selling Holder or another holder of
securities included in such registration statement furnished to MSCI by or on
behalf of such Selling Holder, other holder or underwriter, as the case may be,
specifically for use in the registration statement (or in any preliminary or
final prospectus included therein), offering memorandum or other offering
document, or any amendment thereof or supplement thereto.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Selling Holder or any other holder and shall survive the transfer
of such securities.  The foregoing indemnity agreement is in addition to any
liability that MSCI may otherwise have to each Selling Holder, other holder or
underwriter of the Registrable Securities or any controlling person of the
foregoing and the officers, directors, affiliates, employees and agents of each
of the foregoing; provided, further, that, in the case of an offering with
respect to which a Selling Holder has designated the lead or managing
underwriters (or a Selling Holder is offering Registrable Securities directly,
without an underwriter), this indemnity does not apply to any Damages arising
out of or relating to any untrue statement or alleged untrue statement or
omission or alleged omission in any preliminary prospectus or offering
memorandum if a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) or offering memorandum was not sent or given by
or on behalf of any underwriter (or such Selling Holder or other holder, as the
case may be) to such Person asserting such Damages at or prior to the written
confirmation of the sale of the Registrable Securities as required by the
Securities Act and such current copy of the prospectus (or such amended or
supplemented prospectus, as the case may be) or offering memorandum would have
cured the defect giving rise to such Damages.
 
(b)        In the case of each offering made pursuant to this Agreement, each
Selling Holder, by exercising its registration rights hereunder, agrees to
indemnify and hold harmless, and to cause each underwriter of Registrable
Securities included in such offering (in the same manner and to the same extent
as set forth in Section 3.07(a)) to agree to indemnify and hold harmless, MSCI,
each other underwriter who participates in such offering, each other Selling
Holder or other holder with securities included in such offering and in the case
of an underwriter, such Selling Holder or other holder, and each Person, if any,
who controls any of the foregoing within the meaning of the Securities Act and
the officers, directors, affiliates, employees and agents of each of the
foregoing, against any and all Damages to which they or any of them may become
subject, under the Securities Act or otherwise, including any amount paid in
settlement of any litigation
 
15

--------------------------------------------------------------------------------


 
commenced or threatened, insofar as such Damages (or actions or proceedings in
respect thereof, whether or not such indemnified Person is a party thereto)
arise out of or are based upon any untrue statement or alleged untrue statement
by such Selling Holder or underwriter, as the case may be, of a material fact
contained in the registration statement (or in any preliminary or final
prospectus included therein) or in any offering memorandum or other offering
document relating to the offering and sale of such Registrable Securities
prepared by MSCI or at its direction, or any amendment thereof or supplement
thereto, or any omission by such Selling Holder or underwriter, as the case may
be, or alleged omission by such Selling Holder or underwriter, as the case may
be, of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that such
untrue statement of a material fact is contained in, or such material fact is
omitted from, information relating to such Selling Holder or underwriter, as the
case may be, furnished to MSCI by or on behalf of such Selling Holder or
underwriter, as the case may be, specifically for use in such registration
statement (or in any preliminary or final prospectus included therein), offering
memorandum or other offering document.  The foregoing indemnity is in addition
to any liability which such Selling Holder or underwriter, as the case may be,
may otherwise have to MSCI, or controlling persons and the officers, directors,
affiliates, employees, and agents of each of the foregoing; provided, that, in
the case of an offering made pursuant to this Agreement with respect to which
MSCI has designated the lead or managing underwriters (or MSCI is offering
securities directly, without an underwriter), this indemnity does not apply to
any Damages arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission in any preliminary prospectus or
offering memorandum if a current copy of the prospectus (or such amended or
supplemented prospectus, as the case may be) or offering memorandum was not sent
or given by or on behalf of any underwriter (or MSCI, as the case may be) to
such Person asserting such Damages at or prior to the written confirmation of
the sale of the Registrable Securities as required by the Securities Act and
such current copy of the prospectus (or such amended or supplemented prospectus,
as the case may be) or offering memorandum would have cured the defect giving
rise to such Damages.
 
(c)        If any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to paragraph (a) or (b), such Person (an “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided, that, the failure of any Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure to notify.  In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the
 
16

--------------------------------------------------------------------------------


 
expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that, in connection with any
proceeding or related proceedings in the same jurisdiction, the Indemnifying
Party shall not be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred.  In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by the Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment.  Without the prior written consent of the Indemnified
Party, no Indemnifying Party shall effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
 
(d)        If the indemnification provided for in this Section 3.07 is
unavailable to the Indemnified Parties in respect of any Damages, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Damages (i) as between MSCI and the Selling Holders on the one hand and
the underwriters on the other, in such proportion as is appropriate to reflect
the relative benefits received by MSCI and such Selling Holders on the one hand
and the underwriters on the other, from the offering of the Registrable
Securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of MSCI and such Selling Holders on the one hand and of such
underwriters on the other in connection with the statements or omissions that
resulted in such Damages, as well as any other relevant equitable considerations
and (ii) as between MSCI on the one hand and each such Selling Holders on the
other, in such proportion as is appropriate to reflect the relative fault of
MSCI and of each such Selling Holder in connection with such statements or
omissions, as well as any other relevant equitable considerations.  The relative
benefits received by MSCI and such Selling Holders on the one hand and such
underwriters on the other shall be deemed to be in the same proportion as the
total proceeds from the offering (net of underwriting discounts and commissions
but before deducting expenses) received by MSCI and such Selling Holders bear to
the total underwriting discounts and commissions received by such underwriters,
in each case as set forth in the table on the cover page of the prospectus or
offering
 
17

--------------------------------------------------------------------------------


 
memorandum.  The relative fault of MSCI and such Selling Holders on the one hand
and of such underwriters on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by MSCI and such Selling Holders or by such
underwriters.  The relative fault of MSCI on the one hand and of each such
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
MSCI and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 3.07 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the Damages referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 3.07, no underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the
Registrable Securities underwritten by it and distributed to the public were
offered to the public exceeds the amount of any Damages that such underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no Shareholder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities of such Shareholder were offered to the public
(less underwriters’ discounts and commissions) exceeds the amount of any Damages
that such Shareholder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  Each Selling Holder’s
obligation to contribute pursuant to this Section 3.07 is several in the
proportion that the proceeds of the offering received by such Selling Holder
bears to the total proceeds of the offering received by all such Selling Holders
and not joint.
 
(e)        Indemnification and contribution similar to that specified in the
preceding paragraphs of this Section 3.07 (with appropriate modifications) shall
be given by MSCI, the Selling Holders and underwriters with respect to any
required registration or other qualification of securities under any state law
or regulation or governmental authority.
 
18

--------------------------------------------------------------------------------


 
(f)        The obligations of the parties under this Section 3.07 shall be in
addition to any liability which any party may otherwise have to any other party.
 
Section 3.08.  Rule 144 And Form S-3.  MSCI shall use its reasonable best
efforts to ensure that the conditions to the availability of Rule 144 set forth
in paragraph (c) thereof shall be satisfied.  Upon the request of any Holder of
Registrable Securities, MSCI will deliver to such Holder a written statement as
to whether it has complied with such requirements.  MSCI further agrees to use
its reasonable best efforts to cause all conditions to the availability of Form
S-3 (or any successor form) under the Securities Act of the filing of
registration statements under this Agreement to be met.  Notwithstanding
anything contained in this Section 3.08, MSCI may deregister under Section 12 of
the Exchange Act if it then is permitted to do so pursuant to the Exchange Act
and the rules and regulations thereunder.
 
Section 3.09.  Transfer Of Registration Rights.  Subject to the limitations set
forth in Section 3.01(a), any Holder may transfer all or any portion of its
rights under this Article 3 to any transferee of a number of Registrable
Securities owned by such Holder exceeding three percent (3%) of the outstanding
class or series of such securities at the time of transfer (each transferee that
receives such minimum number of Registrable Securities, a “Transferee”).  Any
transfer of registration rights pursuant to this Section 3.09 shall be effective
upon receipt by MSCI of (i) written notice from such Holder stating the name and
address of any Transferee and identifying the number of Registrable Securities
with respect to which the rights under this Agreement are being transferred and
the nature of the rights so transferred and (ii) a written agreement from such
Transferee to be bound by the terms of this Article 3 and Sections 5.03, 5.04,
5.09, 5.11 and 5.12 of this Agreement.  The Holders may exercise their rights
hereunder in such priority as they shall agree upon among themselves.
 
Section 3.10.  Holdback Agreement.  If any registration pursuant to this Article
3 shall be in connection with an underwritten public offering of Registrable
Securities, each Selling Holder agrees not to effect any public sale or
distribution, including any sale under Rule 144, of any equity security of MSCI
(otherwise than through the registered public offering then being made), within
7 days prior to or 90 days (or such lesser period as the lead or managing
underwriters may permit) after the effective date of the registration statement
(or the commencement of the offering to the public of such Registrable
Securities in the case of Rule 415 offerings).  MSCI hereby also so agrees and
agrees to cause each other holder of equity securities or securities convertible
into or exchangeable or exercisable for such securities (other than in the case
of equity securities, under dividend reinvestment plans or employee stock plans)
purchased from MSCI otherwise than in a public offering to so agree.
 
Section 3.11.  Agency Prospectus.  (a) From time to time upon request by Morgan
Stanley in connection with any public or registered offering of securities by
MSCI or any other Person of any MSCI Stock, MSCI shall prepare
 
19

--------------------------------------------------------------------------------


 
and file with the SEC under the Securities Act a registration statement and an
“agency prospectus” or other related document to the extent necessary or
desirable to permit Morgan Stanley to effect agency transactions by Morgan
Stanley & Co. Incorporated in MSCI Stock.
 
(b)        MSCI shall pay all Registration Expenses relating to the preparation
and filing of such registration statement and agency prospectus.
 
(c)        MSCI hereby agrees that its indemnification and contribution
obligations under Section 3.07 shall apply, mutatis mutandis, to paragraphs (a)
and (b) above, as if set forth in this Section 3.11.
 
 
ARTICLE 4
Certain Covenants And Agreements
 
Section 4.01.  No Violations. (a) Prior to the occurrence of any Morgan Stanley
Vote Ownership Reduction, MSCI covenants and agrees that it will not take any
action or enter into any commitment or agreement which, to the knowledge of
MSCI, may reasonably be anticipated to result, with or without notice and with
or without lapse of time or otherwise, in a contravention or event of default by
any Morgan Stanley Entity of (i) any provisions of applicable law or regulation,
including but not limited to provisions pertaining to the Code or the Employee
Retirement Income Security Act of 1974, as amended, (ii) any provision of Morgan
Stanley’s certificate of incorporation or bylaws, (iii) any credit agreement or
other material instrument binding upon Morgan Stanley, or (iv) any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over Morgan Stanley or any of their respective assets.
 
(b)        MSCI and Morgan Stanley agree to provide to the other any information
and documentation requested by the other for the purpose of evaluating and
ensuring compliance with Section 4.01(a) hereof.
 
(c)        Notwithstanding the foregoing Sections 4.01(a) and 4.01(b), nothing
in this Agreement is intended to limit or restrict in any way the ability of
Morgan Stanley to effect, restrict or limit any action or proposed action of
MSCI, including, but not limited to, the incurrence by MSCI of indebtedness,
based upon Morgan Stanley’s internal policies or other factors.
 
Section 4.02.  Additional Undertakings. (a) From time to time, if requested by
MSCI, Morgan Stanley will provide in writing to MSCI notice of the amount of its
aggregate ownership of MSCI Stock.
 
(b)        At any time prior to the Morgan Stanley Vote Ownership Reduction,
MSCI will not take any action, including the redemption or repurchase of any
MSCI Stock, that has the direct or indirect effect of causing Morgan Stanley’s
 
20

--------------------------------------------------------------------------------


 
ownership of MSCI Stock to have a Vote Ownership Percentage of less than 50.1%
without the prior written approval of Morgan Stanley.
 
Section 4.03.  Composition Of The Board.  (a)  Prior to a Morgan Stanley Vote
Ownership Reduction, Morgan Stanley shall have the right to fill any vacancies
on the Board of Directors resulting from any death, disability, retirement,
resignation, removal or otherwise and to cause the Board of Directors to
increase the size of the Board as specified by Morgan Stanley and fill such
newly-created directorships.  MSCI and the Board of Directors agrees to take any
and all actions necessary to implement the foregoing.  If there is a vacancy or
newly-created directorship on the Board and an individual has been nominated to
fill such vacancy or newly-created directorship, the first order of business
shall be to fill such vacancy or newly-created directorship.
 
(b)  After a Morgan Stanley Vote Ownership Reduction and for so long as Morgan
Stanley beneficially owns not less than 10% of the outstanding MSCI Stock,
Morgan Stanley shall have the right to designate up to two representatives to
act as Directors on the Board of Directors.  MSCI and the Board of Directors
agrees to take any and all actions necessary to implement the foregoing.
 
(c)  MSCI and the Board of Directors agree to take any and all actions necessary
to ensure that the certificate of incorporation and bylaws of MSCI facilitate,
and do not at any time conflict with, any provision of this Agreement.  In the
event of any conflict between the provisions of this Agreement and any provision
of the bylaws of MSCI, the provisions of this Agreement shall control.
 
 
ARTICLE 5
Miscellaneous
 
Section 5.01.  Indemnification.  MSCI agrees to indemnify Morgan Stanley, its
Affiliates and their respective successors and assigns against, and agrees to
hold each of them harmless from, any and all damage, loss, liability, expense
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding, whether
involving a third party claim or a claim solely between the parties hereto)
incurred or suffered by Morgan Stanley, any Affiliate of Morgan Stanley or any
of their respective successors and assignees arising out of any
misrepresentation or breach of warranty or breach of covenant (including,
without limitation, Section 4.02) or agreement made or to be performed by MSCI
pursuant to this Agreement.  Any indemnification payment required to be paid by
MSCI to Morgan Stanley under this Section 5.01 shall be increased by an amount
(as reasonably determined by Morgan Stanley) equal to any Taxes (including Taxes
on such increased amount) Morgan Stanley is required to pay (which amount shall
not be reduced by any Tax asset or Tax attribute available to Morgan Stanley) as
a result of receiving such indemnification payment.  Morgan Stanley will provide
MSCI with a brief summary describing how such amount was calculated.
 
21

--------------------------------------------------------------------------------


 
Section 5.02.  Subsidiaries.  Morgan Stanley agrees and acknowledges that Morgan
Stanley shall be responsible for the performance by each Morgan Stanley Entity
of the obligations hereunder applicable to such Morgan Stanley Entity.
 
Section 5.03.  Amendments.  This Agreement may not be amended or terminated
orally, but only by a writing duly executed by or on behalf of the parties
hereto.  Any such amendment shall be validly and sufficiently authorized for
purposes of this Agreement if it is signed on behalf of Morgan Stanley and MSCI
by any of their respective officers.
 
Section 5.04.  Term.  This Agreement shall remain in effect until all
Registrable Securities held by Holders have been transferred by them to Persons
other than Transferees; provided that, the provisions of Section 3.07 shall
survive any such expiration.
 
Section 5.05.  Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement or such provision
of the application of such provision to such party or circumstances, other than
those to which it is so determined to be invalid, illegal or unenforceable,
shall remain in full force and effect to the fullest extent permitted by law and
shall not be affected thereby, unless such a construction would be unreasonable.
 
Section 5.06.  Notices.  All notices and other communications required or
permitted hereunder shall be in writing, shall be deemed duly given upon actual
receipt, and shall be delivered (a) in person, (b) by registered or certified
mail, postage prepaid, return receipt requested, (c) by facsimile or (d) by
electronic mail transmission (“e-mail”) (if agreed to by the parties and to
recipients designated by each party), addressed as follows:
 
22

--------------------------------------------------------------------------------


 
(a)     If to MSCI, to:


MSCI Inc.
88 Pine Street
New York, NY 10005
Attention:  Frederick W. Bogdan, General Counsel
Fax:  (212) 804-2906
 
(b)     If to Morgan Stanley, to:


Morgan Stanley
1585 Broadway
New York, NY 10036
Attention:  Martin M. Cohen, Director of Company Law
Fax:  (212) 507-3334
 
or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.
 
Section 5.07.  Further Assurances.  Morgan Stanley and MSCI shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such instruments and take such other action as may be necessary or advisable to
carry out their obligations under this Agreement and under any exhibit, document
or other instrument delivered pursuant hereto.
 
Section 5.08.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same agreement.
 
Section 5.09.  Governing Law.  This Agreement and the transactions contemplated
hereby shall be construed in accordance with, and governed by, the internal laws
of the State of New York.
 
Section 5.10.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and the appropriate appellate courts therefrom) in
any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient
 
23

--------------------------------------------------------------------------------


 
forum.  Process in any such suit, action or proceeding may be served on a party
anywhere in the world, whether within or without the jurisdiction of any such
court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 5.06 shall be deemed effective
service of process on such party.  MSCI is registered to do business in the
State of New York as NY MSCI.
 
Section 5.11.  Entire Agreement.  This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter hereof.
 
Section 5.12.  Successors.  This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.  Nothing contained in this Agreement, express or implied, is intended
to confer upon any other person or entity any benefits, rights or remedies.
 
Section 5.13.  Specific Performance.  The parties hereto acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  Accordingly, it is agreed that they shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction in the United States or any state thereof, in
addition to any other remedy to which they may be entitled at law or equity.
 
[Remainder of this page is intentionally left blank]
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


 

 
MSCI INC.
           
By:
/s/ Henry A. Fernandez
     
Name:    Henry A. Fernandez
     
Title:      Chief Executive Officer, President and Chairman
 

 



 
MORGAN STANLEY
           
By:
/s/ Colm Kelleher
     
Name:    Colm Kelleher
     
Title:      Chief Financial Officer
 

 

25

--------------------------------------------------------------------------------

 
 